
	

113 HR 2459 IH: Protect Overnight Delivery Act
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2459
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. DeLauro (for
			 herself, Mr. Schiff,
			 Mr. Higgins,
			 Mr. Grijalva,
			 Mr. Michaud,
			 Mr. Vargas,
			 Ms. Lee of California,
			 Ms. Hahn, Mrs. Napolitano, Ms.
			 Loretta Sanchez of California, Ms.
			 Slaughter, Ms. Kaptur,
			 Ms. Titus,
			 Ms. Brown of Florida,
			 Mr. Keating,
			 Mr. Sires,
			 Ms. Esty, Mr. Pascrell, Mr.
			 Brady of Pennsylvania, Mr.
			 Israel, Mr. Ellison,
			 Mr. Tonko,
			 Mr. Barber,
			 Mr. Pocan,
			 Mr. Walz, Mr. Grimm, Ms.
			 Schakowsky, Mr. Ben Ray Luján of New
			 Mexico, Ms. Sinema,
			 Mr. Andrews,
			 Mr. Markey,
			 Mr. Vela, Mr. Huffman, Mr.
			 Conyers, Ms. Clarke,
			 Mr. Payne,
			 Mr. McGovern,
			 Ms. Shea-Porter,
			 Mr. Takano,
			 Mr. DeFazio,
			 Mrs. Davis of California,
			 Mr. Rush, Ms. Eshoo, Mr.
			 Welch, Ms. Sewell of
			 Alabama, Ms. Bass,
			 Ms. Pingree of Maine,
			 Ms. Jackson Lee,
			 Ms. McCollum,
			 Mr. Nolan,
			 Mr. Cárdenas,
			 Ms. Chu, Ms. Schwartz, Mr.
			 Blumenauer, Mr. Hastings of
			 Florida, Mr. Lewis,
			 Mr. Ruiz, Mr. Serrano, Mr.
			 Courtney, Mr. Engel,
			 Mr. Larson of Connecticut,
			 Mr. Meeks,
			 Mr. Peterson,
			 Ms. Bonamici, and
			 Mr. Veasey) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To reinstate overnight delivery standards for
		  market-dominant products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Overnight Delivery
			 Act.
		2.Market-dominant
			 product service standardsWith
			 respect to market-dominant products (as that term is described in subchapter I
			 of chapter 36 of title 39, United States Code)—
			(1)the service standards implemented by the
			 United States Postal Service on July 1, 2012, are repealed and shall have no
			 force or effect; and
			(2)the Postal Service shall reinstate the
			 service standards that were in effect on December 31, 2011.
			
